Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner agrees that the amendments to the claims filed 18 January 2022 overcome the previous rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b). None of the prior art of record teaches “combining an output of the state space model with an output of the data-based regression model through a Bayesian filter implemented with a Kalman filter to produce a joint state prediction, wherein the combining further includes replacing at least one state vector of the Kalman filter with the prediction vector determined using the data-based regression model” in the context of claim 1. Skidmore et al. (U.S. 2004/0071207) teaches replacing a Kalman gain vector by an approximation, but does not replace a vector of a Kalman filter with a prediction vector determined using a data-based regression model. Patel et al. (U.S. 2018/0004171) teaches replacing system states with an approximation, and mentions using regression for forecasting future system states, but does not combine outputs of models in the manner recited by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129